Poe gtjaNto presentada la solicitud de mandamus, la Corte de Distrito de San Juan, Primer Distrito, el 8 de sep-tiembre de 1925, la declaró de plano sin lugar, por las ra-zones expresadas en la opinión que al efecto emitiera;
Poe cuanto no conforme el solicitante interpuso esta ape-lación sin notificar a la parte contraria, a quien favorece la resolución apelada, y
Poe cuanto la ley de modo terminante exige que dicha notificación se practique para que esta corte adquiera juris-dicción ;
Poe tanto, vistos la ley estableciendo el auto de mandamus de 1903, el artículo 296 del Código de Enjuiciamiento Civil, y la jurisprudencia aplicable, 3 C. J., Appeal and Error, párrafos 111, 125, 128 y 970, y 1 Fairall's Code of Civil Procedure, páginas 1034 a 1044, y no habiendo la parte apelante citado ni prometido citar precepto de ley o jurispru-dencia algunos que autoricen el curso que ha seguido, pro cede desestimar y se desestima la apelación interpuesta.
El Juez Asociado Sr. "Wolf no intervino.